In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-452 CV

____________________


IN RE ENVIRONMENTAL PROCESSING SYSTEMS, L.C.




Original Proceeding



MEMORANDUM OPINION

	Environmental Processing Systems, L.C. filed a petition for writ of mandamus.  The
relator is the real party in interest in a mandamus proceeding filed in the district court, Cause
No. 73,120, titled In re: Rio Cabeza, L.C., Relator.  Relator seeks a writ compelling the
Honorable Don Taylor, sitting by assignment as Judge of the 75th District Court of Liberty
County, Texas, to vacate his order compelling the Honorable Glenn Pruitt, Judge of the
Justice Court of Liberty County, Precinct No. 4, to conduct a trial in the forcible detainer suit
filed in Cause No. EV4060764, titled Rio Cabeza, LC v. Environmental Processing Systems,
L.C. 
	Environmental Processing Systems, L.C. has not demonstrated its entitlement to the
relief sought.  Accordingly, the petition for writ of mandamus is denied.
	PETITION DENIED.	

Opinion Delivered September 21, 2007.
									PER CURIAM

Before McKeithen, C.J., Gaultney and Horton, JJ.